Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
The IDS, filed 12/7/20, has been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 13-20 of U.S. Patent No. 10/929,301. Although the claims at issue are not identical, they are not patentably distinct from each other.  This application broadens the scope of the claimed invention.  The current claims in the current application are broader than those in the patent.  For example, in independent claim 1, the limitation of receiving a request … has been removed.  In dependent claim 13, the limitation of writing to the memory devices concurrently has been removed.  Otherwise, the limitations are identical.
Claim(s) 1-6 and 13-20 of patent # US10929301 contain(s) every element of claim(s) 1-6 and 13-20 of the instant application and as such anticipate(s) claim(s) 1-6 and 13-20 of the instant application.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting 

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al (US 20140379956, “Chang”).
As to claim 1:
Change discloses a method, comprising: 
receiving a request to write data to a non-persistent memory device (receive TLB request relating to OS operation, a TLB write instruction from the virtual machine is received, where the TLB write instruction is for writing into the TLB an entry that maps the GVA to the GPA [0055], [0065]; memory can be volatile or nonvolatile [0037]); 
redirecting a request to store data in a persistent memory device and a non-persistent memory device to logic circuitry in response to determining that the request corresponds to performance of a memory operation (a TLB write instruction from the virtual machine is received, where the TLB write instruction is for writing into the TLB an entry that maps the GVA to the GPA [0065]; a TLB hit is determined at step S402, then optionally, it can be determined whether an entry containing the GVA in the TLB is prohibited to be accessed (not shown). If that entry is prohibited to be accessed, which indicates that the current memory access instruction is actually directed to an access to the I/O device, then an interrupt indicating a data storage exception can 
writing, to a base address register associated with the logic circuitry, logical address information corresponding to the data responsive to receipt of the redirected request to store the data (when a data TLB miss occurs, the hardware will generate an interrupt while recording context of the memory access instruction that causes the miss into a hardware register, for example, the data exception address register (DEAR) or any other appropriate registers … When a TLB miss occurs, the associated context is stored into the associated register (for example, DEAR) and copied into the duplicated register [0061]-[0062]); and 
asserting, by the logic circuitry, a signal indicative of initiation of an operation to be performed by a hypervisor communicatively coupled to the logic circuitry to control access to the data by the logic circuitry (querying the TLB with a guest virtual address indicated by a memory access instruction, the memory access instruction being received from a virtual machine running in the virtualization enabled system; in response to a miss of the guest virtual address in the TLB, issuing an interrupt to the virtual machine to cause the virtual machine to process the miss [0010], [0043-0046], [0064-0068]);. 
As to claim 3:
Chang discloses updating the logical address information to correspond to a physical address location in the persistent memory device and the non-persistent memory device, to which the logical address information stored in the base address register was written; and writing the updated address information in the persistent memory and the non-persistent memory (the entry that maps the GVA to the HPA is written into the TLB [0043). 
As to claim 4:
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-11, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 20140379956, “Chang”) in view of Nale et al (US20140040550, “Nale”).
As to claim 5, 6: 
Chang does not explicitly disclose:
writing the data corresponding to the logical address information stored in the base address register to the persistent memory device and the non-persistent memory device.

The systems of Chang and Nale are analogous because they are from the same field of endeavor and from the same problem solving area, in the field of memory control.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Chang and Nale since Nale details the typical processes of hit and misses when using phase change memory. This system would provide higher performance than flash [0010]. 
As to claim 7:
Chang discloses an apparatus, comprising: 
a persistent memory (volatile/nonvolatile memory [0026]); and 
logic circuitry coupled to an input/output (I/O) device and a non-persistent memory device, the logic circuitry (TLB management mechanism [0007] [0043] to: 
receive a request to write data corresponding to virtual machine physical (VM-physical) addresses in a base address register responsive to a determination that the request corresponds to performance of a memory operation (a TLB write instruction from the virtual machine is 
send a signal to a hypervisor communicatively coupled to the logic circuitry indicating the receipt of the request from the hypervisor. If it is determined at step S405 that the GPA is missed in the auxiliary translation table, an interrupt is issued to the hypervisor of the system at step S408 to cause the hypervisor to update the auxiliary translation table [0065])
Chang does not explicitly disclose:
wherein the logic circuitry is configured to cause the data to be written to a persistent memory device based, at least in part, on receipt of the redirected request.
However, Nale discloses:
wherein the logic circuitry is configured to cause the data to be written to a persistent memory device based, at least in part, on receipt of the redirected request (the hit/miss logic 414 causes the NVRAM controller 432, through its far memory interface logic 418, to write 507 the cache line into its appropriate far memory location (using the set bits 404 of the transaction and the embedded tag bits 411 of the cache line that was just read as the address) [0119]).
The systems of Chang and Nale are analogous because they are from the same field of endeavor and from the same problem solving area, both from the field of  memory control.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Chang and Nale since Nale details the typical processes of hit and misses when using phase change memory. This system would provide higher performance than flash [0010]. 

As to claim 8:
Chang discloses the logic circuitry deletes non-vital address information within the non-persistent memory as new address information is written (updating the address: Finally, the entry that maps the GVA to the HPA is written into the TLB [0043).
As to claim 9:
Chang discloses the logic circuitry is further to: generate the signal based on receipt of the redirected request (querying the TLB with a guest virtual address indicated by a memory access instruction, the memory access instruction being received from a virtual machine running in the virtualization enabled system; in response to a miss of the guest virtual address in the TLB, issuing an interrupt to the virtual machine to cause the virtual machine to process the miss [0010]); and transfer the signal to the hypervisor as part of the redirected request generated by the logic circuitry to access the data from the persistent memory device and the non-persistent memory device (Virtualization enabled system 200 further includes hypervisor 204, which is a software layer in charge of managing access of virtual machine 201 to physical hardware 205 of virtualization enabled system 200 [0041]).
As to claim 10:
Chang discloses the logic circuitry transfers a command to the hypervisor as part of the request to write data to the persistent memory device (Virtualization enabled system 200 further includes hypervisor 204, which is a software layer in charge of managing access of virtual machine 201 to physical hardware 205 of virtualization enabled system 200 [0041]).
As to claim 11: 
Chang disclose the hypervisor retrieves the data from the persistent memory device (hypervisor 204 first queries the shadow TLB. If a corresponding valid TLB entry is found in the shadow TLB, then no TLB miss occurs from the perspective of guest OS 203. At this point, hypervisor 204 determines a GPA corresponding to the GVA based on the corresponding entry in the shadow TLB, and then determines an HPA corresponding to the GPA [0043]).
As to claim 13:
Chang discloses a system, comprising: 
a multi-user network comprising a shared pool of computing resources that include a non-persistent memory device and a persistent memory device (Fig. 1-2), an interface coupled to logic circuitry comprising a plurality of address registers (the access of a virtual machine to an I/O device can be achieved by the memory mapping I/O (MIMIO) [0056] it is possible to use a hardware-level register mapping mechanism to support MIMO [0061]), and a hypervisor coupled to the interface e, wherein the hypervisor is to:
receive a signal from the logic circuitry corresponding to a data request that is redirected to the logic circuitry by the hypervisor (at step S401, a memory access instruction from a virtual machine running in a system is received [0064]);
request network interface card (NIC) address information written to an address register of the logic circuitry (when a data TLB miss occurs, the hardware will generate an interrupt while recording context of the memory access instruction that causes the miss into a hardware register, 
 access, by the hypervisor, the NIC address information in response to receipt of the signal device (If a hardware TLB miss occurs, hardware 205 issues to hypervisor 204 an interrupt [0043]). 
Chang does not explicitly disclose:
wherein the logic circuitry is configured to cause the data to be written to a persistent memory device based cause the address information to be written to the persistent memory device, the non-persistent memory device, or both.
However, Nale discloses:
wherein the logic circuitry is configured to cause the data to be written to a persistent memory device based, at least in part, on receipt of the redirected request (the hit/miss logic 414 causes the NVRAM controller 432, through its far memory interface logic 418, to write 507 the cache line into its appropriate far memory location (using the set bits 404 of the transaction and the embedded tag bits 411 of the cache line that was just read as the address) [0119]).
The systems of Chang and Nale are analogous because they are from the same field of endeavor and from the same problem solving area They are both from the field of memory control.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Chang and Nale since Nale details the typical processes 
As to claim 14:
Chang discloses the logic circuitry is to: receive the NIC address information request; and write the NIC address information in the address register in response to receipt of the request (the entry that maps the GVA to the HPA is written into the TLB [0043]).  
As to claim 15:
Chang discloses the hypervisor is to update information stored in a memory management component associated with the multi-user network in response to causing the data to be accessed using the persistent memory device (updating the address: Finally, the entry that maps the GVA to the HPA is written into the TLB [0043). 
As to claim 16:
Chang discloses the hypervisor is unable to distinguish the location of the NIC address information within the persistent memory and the non-persistent memory device (requested network address associated with target I/O device; [0056], [0057], [0060]).
As to claim 17:
Nate discloses the request to access the NIC address information is a request to write the NIC address information to the persistent memory device and the non-persistent memory device (write transaction, Fig. 5).
As to claim 18:
Nate discloses the persistent memory device comprises a resistive memory, a phase change memory, an array of self-selecting memory cells, or combinations thereof (There are many possible technology choices for NVRAM, including PCM, Phase Change Memory and Switch (PCMS) (the latter being a more specific implementation of the former), byte-addressable persistent memory (BPRAM), storage class memory (SCM), universal memory, Ge2Sb2Te5, programmable metallization cell (PMC), resistive memory (RRAM), RESET (amorphous) cell, SET (crystalline) cell, PCME, Ovshinsky memory, ferroelectric memory (also known as polymer memory and poly(N-vinylcarbazole)), ferromagnetic memory (also known as Spintronics, SPRAM (spin-transfer torque RAM), STRAM (spin tunneling RAM), magnetoresistive memory, magnetic memory, magnetic random access memory (MRAM)), and Semiconductor-oxide-nitride-oxide-semiconductor (SONOS, also known as dielectric memory) [0035]).
As to claim 19: 
Chang discloses the logic circuitry is to send a notification to an I/O device coupled to the logic circuitry, in response to the hypervisor causing the NIC address information to be accessed (In response, hypervisor 204 first queries the shadow TLB. If a corresponding valid TLB entry is found in the shadow TLB, then no TLB miss occurs from the perspective of guest OS 203. At this point, hypervisor 204 determines a GPA corresponding to the GVA based on the corresponding entry in the shadow TLB, and then determines an HPA corresponding to the GPA [0043]).
As to claim 20:
.
Allowable Subject Matter
Claims 2 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  All other rejections must be overcomed before the claims can be allowed.
As to claim 2, the prior art does not further disclose the method of claim 1, further comprising: writing, based at least in part, on receipt of the redirected request, the data corresponding to the logical address information written to the base address register to the persistent memory device; requesting, by the logic circuitry, the data written to the persistent memory device in response to receipt of the request; and copying the data written to the persistent memory device to the non-persistent memory device, a buffer, or both, substantially concurrently responsive to the request by the logic circuitry. 
As to claim 12, the prior art does not further disclose the apparatus of claim 7, wherein the logic circuitry is further to: write a copy of the data corresponding to the VM-physical addresses in a base address register in the non-persistent memory; and send a copy of the VM-physical address to the non-persistent memory in response to the hypervisor receiving the signal. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198. The examiner can normally be reached M-F 7:00am -4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAN NGUYEN/Primary Examiner, Art Unit 2138